DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant traversed the restriction requirement in the reply filed on 11/16/21.  Examiner has considered Applicant’s arguments and finds them persuasive.  Therefore, the restriction requirement is withdrawn.  In particular, Examiner finds persuasive that the requirement should have been made based on unity of invention practice, and incorrectly was not.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 21-29, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. A feature processing method for machine learning, comprising:
(A) acquiring a data record comprising at least one attribute information (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
(B) performing a basic binning operation and at least one additional operation with respect to each of continuous features generated based on at least a portion of the at least one attribute information, to generate (abstract; mathematical concepts; mathematical calculations); and
(C) generating a machine learning sample at least comprising the generated basic binning feature and the at least one additional feature (abstract; mathematical concepts; mathematical calculations).

2. The feature processing method according to claim 1, wherein the at least one additional operation comprises at least one of following types of operations: a logarithmic operation, an exponential operation, an absolute value operation, and a Gaussian transformation operation (abstract; mathematical concepts; mathematical calculations).
3. The feature processing method according to claim 1, wherein the at least one additional operation comprises an additional binning operation whose binning mode is same as that of the basic binning operation but whose binning parameter is different from that of the basic binning operation; or, the at least one additional operation comprises the additional binning operation whose binning mode is different from that of the basic binning operation (abstract; merely recites further details of abstract mathematical calculations).
4. The feature processing method according to claim 3, wherein the binning mode comprises the binning mode under supervised binning and/or unsupervised binning (abstract; merely recites further details of abstract mathematical calculations).
5. The feature processing method according to claim 3, wherein the basic binning operation and the additional binning operation respectively correspond to equal-width binning operations with different widths, or equal-depth binning operations with different depths (abstract; details of abstract calculations).
6. The feature processing method according to claim 5, wherein the different widths or the different depths constitute a geometric sequence or an arithmetic sequence in numerical values (abstract; merely recites further details of abstract mathematical calculations).
7. The feature processing method according to claim 3, wherein in step (B), performing the basic binning operation and/or the additional binning operation to generate the basic binning feature and/or the (abstract; mathematical concepts; mathematical calculations); or each dimension indicates a feature value of the corresponding continuous feature that is assigned into the corresponding bin (abstract; mathematical concepts; mathematical calculations); or each dimension indicates an average value of the feature values of all continuous features that are assigned into the corresponding bin (abstract; mathematical concepts; mathematical calculations); or each dimension indicates an intermediate value of the feature values of all continuous features that are assigned into the corresponding bin; or each dimension indicates a boundary value of the feature values of all continuous features that are assigned into the corresponding bin.
8. The feature processing method according to claim 3, wherein in the step (B), the step of performing the basic binning operation and/or the additional binning operation comprises: additionally setting an outlier bin, so that the continuous feature with an outlier value is assigned into the outlier bin (abstract; mental processes; observation, evaluation, judgment, or opinion).
9. The feature processing method according to claim 1, wherein the machine learning sample generated in step (C) further comprises at least one of the continuous features generated based on the at least a portion of the at least one attribute information (abstract; mathematical concepts; calculations).
10. The feature processing method according to claim 1, wherein the machine learning sample generated in the step (C) is directly used for a training process of a machine learning model and/or a prediction process of the machine learning model (abstract; mathematical concepts; mathematical calculations).
21. A computing device for performing a feature processing for machine learning, comprising a storage component in which a set of computer-executable instructions is stored, and a processor, wherein when the set of the computer-executable instructions is executed by the processor (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea), following steps are performed:
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
(B) performing a basic binning operation and at least one additional operation with respect to each of continuous features generated based on at least a portion of the at least one attribute information, to generate a basic binning feature and at least one additional feature corresponding to the each of the continuous features (abstract; mathematical concepts; mathematical calculations); and
(C) generating a machine learning sample at least comprising the generated basic binning feature and at least one additional feature (abstract; mathematical concepts; mathematical calculations).
Regarding claims 22-29, see the foregoing rejections of claims 2-9, respectively.

31. A computer storage medium storing instructions that when executed by a processor causes the processor to perform operations (does not integrate into a practical application because merely uses a computer as a tool to perform an abstract idea; not significantly more because merely uses a computer as a tool to perform an abstract idea) comprising:
acquiring a data record comprising at least one attribute information (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
performing a basic binning operation and at least one additional operation with respect to each of continuous features generated based on at least a portion of the at least one attribute information, to generate a basic binning feature and at least one additional feature corresponding to the each of the continuous features (abstract; mathematical concepts; mathematical calculations); and
generating a machine learning sample at least comprising the generated basic binning feature and the at least one additional feature (abstract; mathematical concepts; mathematical calculations).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, 21, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huddleston et al. (WO 03/090147 A2).
Regarding claim 1, Huddleston et al. disclose a feature processing method for machine learning, comprising:
(A) acquiring a data record comprising at least one attribute information (data collected; page 14, lines 3-9);
(B) performing a basic binning operation (see page 27, lines 24-26) and at least one additional operation (any of the diversity functions applied in section 3; see page 25, line 31, through page 29, line 20) with respect to each of continuous features (continuous variables; see page 27, lines 24-28) generated based on at least a portion of the at least one attribute information, to generate a basic binning feature (the result of the binning operation; see above) and at least one additional feature (the output of the applied diversity function; see above) corresponding to the each of the continuous features; and
(C) generating a machine learning sample at least comprising the generated basic binning feature and the at least one additional feature (the processed data is used as a sample for machine learning; see page 25, line 31, through page 29, line 20).
(see page 27, lines 24-28).
Regarding claim 10, Huddleston et al. disclose the feature processing method according to claim 1, wherein the machine learning sample generated in the step (C) is directly used for a training process of a machine learning model and/or a prediction process of the machine learning model (see page 25, line 31, through page 29, line 20).

Regarding claim 21, see the foregoing rejection of claim 1, for all limitations except the following.  Note that claim 21 is essentially a computing device version of method claim 1, with clearly corresponding limitations that are nearly verbatim beyond the processor, memory, and computer-executable instructions.
Huddleston et al. disclose a computing device for performing a feature processing for machine learning, comprising a storage component (storage device; see page 9, lines 6-14) in which a set of computer-executable instructions (software; supra) is stored, and a processor (supra), wherein when the set of the computer-executable instructions is executed by the processor, following steps are performed:
... (see rejection of claim 1).

Regarding claim 29, see the foregoing rejection of claim 9.

Regarding claim 31, see the foregoing rejection of claim 1, for all limitations except the following.  Note that claim 31 is recites a computer storage medium with instructions to perform a process similar to the method claim 1, with clearly corresponding limitations that are nearly verbatim beyond the processor, computer storage medium, and instructions.
(storage device; see page 9, lines 6-14) storing instructions (software; supra) that when executed by a processor (supra) causes the processor to perform operations comprising:
... (see rejection of claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston et al. (WO 03090147 A2) in view of Noshi et al. (2016/0081637).
Regarding claims 2 and 22, see the foregoing rejections of claims 1 and 21, for limitations therein. 
Regarding claim 2, Huddleston et al. do not disclose:
wherein the at least one additional operation comprises at least one of following types of operations: a logarithmic operation, an exponential operation, an absolute value operation, and a Gaussian transformation operation.
(see paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Huddleston et al. such that the at least one additional operation comprises: a logarithmic operation, similarly to the invention of Noshi et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 22, see the foregoing rejection of claim 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852